Citation Nr: 0503505	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the 5th metatarsal of the right 
foot.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1999.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The RO, in pertinent part, denied entitlement to an increased 
(compensable) evaluation for residuals of a fracture of the 
5th metatarsal of the right foot.

In November 2004 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.


FINDING OF FACT

Residuals of a fracture of the 5th metatarsal of the right 
foot are productive of impairment more compatible with 
moderate impairment.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a fracture of the 5th metatarsal of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic 
Code 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show treatment of the veteran for 
a fracture of the 5th metatarsal of the right foot secondary 
to injury, with healing of fracture.

A July 1999 VA medical examination report concluded in a 
pertinent diagnosis of status post fracture of the right foot 
with arthritic changes.

In October 1999 the RO granted entitlement to service 
connection for residuals of a fracture of the right foot, 5th 
metatarsal, with assignment of a noncompensable evaluation.

A January 2002 military medical facility treatment report 
shows the veteran reported with having sustained a fracture 
of the right foot twenty years earlier.  Once a week he 
noticed appearance of a lump on the dorsal aspect of the 
right foot approximately over the 3rd metatarsal on the 
proximal aspect.  He stated that he had been having some pain 
and tingling in the toes over the past two days.  Examination 
concluded in a finding of a cyst on the right dorsal foot.  
He did not want to try any type of removal or other procedure 
and stated he would try heat and non-steroidal anti-
inflammatory drugs.

In April 2002 the veteran filed a claim of entitlement to an 
increased (compensable) evaluation for residuals of a 
fracture of the 5th metatarsal of the right foot.

In June 2002 VA conducted an orthopedic examination of the 
veteran.  He reported having sustained injury to his right 
foot while playing basketball in service.  He sustained a 
fracture of the 5th metatarsal and was treated non-
operatively.  He had eventual healing of the fracture.  He 
has continued to have occasional moderate pain and swelling 
along the lateral aspect of the right foot.  This happened 
when he tried to play basketball or engage in some other 
recreational activities.  He stated that his foot tended to 
swell up necessitating application of ice and use of anti-
inflammatories.  His foot did not bother him with regular 
walking.

On examination there was mild swelling about the base of the 
5th metatarsal and over the base of the 4th metatarsal.  The 
veteran was minimally tender to palpation in this area.  He 
had good range of motion of his hind foot, midfoot, and 
forefoot.  There were no deformities of his lesser or greater 
toes and no crepitus.  Sensation was intact.  The pertinent 
examination impression was right foot residuals of 5th 
metatarsal fracture as described above with healing of the 
fracture.  Radiographic studies of the right foot were 
negative for any abnormalities.

A March 2003 VA magnetic resonance imaging (MRI) disclosed 
mild degenerative joint disease at many of the intertarsal 
joints and at some of the tarsometatarsal joints of the right 
foot.

VA conducted an orthopedic examination of the veteran in 
December 2003.  He reported having worked on computers in the 
Air Force, and current employment as a computer network 
administrator in the private sector.  Over the last several 
years he had noted increasing pain at the site of an injury 
of the right foot sustained in service many years previously.  
Predominantly at the end of a day he noticed swelling in the 
affected area.  He treated it by lessening his activities.  

On examination there was slight swelling of the 
tarsometatarsal joints on the dorsum of his right foot.  This 
was not tender.  The clinical assessment was status post 5th 
metatarsal fracture with swelling at the tarsometatarsal 
joints.  He related that other physicians had told him that 
certainly pain and swelling would be a residual of his 
previous fracture.  The examiner recorded that he was unable 
to draw any conclusions.

In a December 2003 letter, JBC (initials), DPM, advised that 
the veteran had fractured his right fifth metatarsal when he 
was 20 years old.  During the previous month he presented 
with a chief complaint of swelling and pain of the 
dorsolateral aspect of the right foot.  On examination there 
was subtle inflammation and tenderness across LisFranc's 
joint and the 5th metatarsal base.  Radiographs were said to 
show a healed fracture of the 5th metatarsal base.  The 
examiner noted that these findings were most likely 
associated with an inflamed bursal sac or a ganglion cyst.  
The examiner noted that although there was no way to state 
definitively that the old fracture caused this condition, it 
very well could have.

In November 2004 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.  He testified as to the disabling manifestations 
of his right 5th metatarsal fracture, and its adverse effects 
on his daily functioning.  His part time employment and any 
increased physical activity precipitated his symptoms for the 
most part reported to be swelling and pain.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  



It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:


(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 10 percent evaluation may be assigned for moderate malunion 
or nonunion of tarsal, or metatarsal bones; 20 percent when 
moderately severe; and 30 percent when severe.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5283 (2004).


A 10 percent evaluation may be assigned for moderate foot 
injuries, 20 percent when moderately severe, and 30 percent 
when severe.  38 C.F.R. § 4.71a; Diagnostic Code 5284 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the July 2002 rating decision, the 
February 2003 Statement of the Case, and the September 2003 
and March 2004 Supplemental Statements of the Case (SSOCs) 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claim.  The March 
2004 SSOC sets forth the text of the VCAA regulations.  

In addition, in May 2002, the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letters advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  The RO received into evidence military, private, and 
VA medical documentation in support of the veteran's claim. 

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the May 2002 VCAA notice letter 
was sent before the initial RO adjudication of the veteran's 
claims, and thus complied with the express requirements of 
the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  The VCAA requires VA 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded VA orthopedic examinations in connection with 
his claim for increased compensation benefits.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Increased Compensable Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran in this case seeks entitlement to an increased 
(compensable) evaluation for the residuals of a fracture of 
the 5th metatarsal of his right foot.  The VA, private, and 
military medical documentation of record shows that he is 
repeatedly bothered by pain, swelling, and limitation of 
activities due to persistent right foot symptomatology.  He 
elaborated further on his ongoing symptoms at the hearing 
before the undersigned.

The RO has evaluated the veteran as noncompensably disabled 
for this particular disability.  The Board finds that while 
the veteran's ongoing symptoms may not totally reflect 
moderate impairment which would warrant assignment of the 
basic 10 percent evaluation under either pertinent code 5283 
and 5284, his symptoms more closely approximate the level of 
impairment contemplated in the 10 percent evaluation.  In 
such cases, the Board may assign the higher of the two 
possible evaluations.  38 C.F.R. § 4.7.

There has been question in the record as to whether or not 
all of the veteran's symptomatology may in fact be attributed 
to the fracture years earlier.  Nonetheless, the Board is 
satisfied that the medical opinions of record are 
sufficiently persuasive to permit the conclusion that not all 
of the veteran's symptoms may be satisfactorily dissociated 
from his previous 5th metatarsal fracture incurred in 
service.  


For the foregoing reasons the Board finds that any reasonable 
doubt in this case should be resolved in favor of the veteran 
with assignment of an increased (compensable) evaluation of 
10 percent for the residuals of the fracture of the 5th 
metatarsal of the right foot.  38 C.F.R. § 3.102, 4.3.

The Board finds no basis upon which to predicate assignment 
of the next higher evaluation of 20 percent under either 
applicable code as the medical evidence of record in its 
entirety is negative for any evidence of moderately severe 
disablement of the right foot, even considering application 
of the criteria based on functional loss due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right 5th metatarsal fracture 
disability.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of a fracture of the 5th metatarsal of 
the right foot is granted, subject to the criteria applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


